Fourth Court of Appeals
                               San Antonio, Texas
                                   November 28, 2017

                                   No. 04-17-00126-CR

                                      Terrell BUSH,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Wilson County, Texas
                           Trial Court No. 14-01-00046-CRW
                         Honorable Stella Saxon, Judge Presiding


                                     ORDER

       The Joint Motion for Additional Time to Submit Findings of Fact and Conclusions of
Law is GRANTED. Time is extended to December 13, 2017.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court